     Case 4:18-cr-00223-RCC-BPV Document 133 Filed 10/26/18 Page 1 of 2



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8   United States of America,                               CR 18-223-TUC-RCC (BPV)
 9                   Plaintiff,                                   ORDER
                                                          CONTINUING PLEA DEADLINE
10           vs.                                                 AND TRIAL
11   Scott Daniel Warren,
12                   Defendant.
13
14           This case is presently set for trial on November 14, 2018. The Defendant filed
15    a motion to continue and, for the reasons set forth therein, additional time is required
16    to adequately prepare for trial. The Government has no objection to a continuance.
17           The Court finds that the ends of justice served by granting a continuance outweigh
18    the best interests of the public and the Defendant in a speedy trial because, for the reasons
19    set forth in the motion, failure to grant the continuance is likely to result in a miscarriage
20    of justice if the Defendant is required to go to trial on the present trial date.
21           IT IS ORDERED as follows:
22           1. The date by which the referred magistrate judge hears the change of plea must
23    be no later than December 21, 2018 by 3:00 p.m.
24           2. All motions, unless made during a hearing or trial, shall be in writing and shall
25    be made sufficiently in advance of trial to comply with the time periods set forth in
26    LRCiv. 7.2 and any court order and to avoid any delays in the trial. Pretrial motions may
27    be heard before a magistrate judge and a Report and Recommendation will be provided to
28    the district judge assigned to the case.
     Case 4:18-cr-00223-RCC-BPV Document 133 Filed 10/26/18 Page 2 of 2




 1           3. This matter is RESET for trial on January 8, 2019 at 9:30 a.m. Counsel are
 2    to be present at 9:00 a.m.
 3           4. Excludable delay under 18 U.S.C. §3161(h)(7) is found to commence on
 4    November 15, 2018 and end on January 8, 2019. Such time shall be in addition to other
 5    excludable time under the Speedy Trial Act and shall commence as of the day following
 6    the day that would otherwise be the last day for commencement of trial.
 7           5. That any and all subpoenas previously issued shall remain in full force and
 8    effect through the new trial date.
 9           6. Any motion or stipulation to continue the scheduled trial date and change
10    of plea deadline shall be filed with the Clerk of Court no later than 5:00 p.m.,
11    Wednesday, December 26, 2018. Alternatively, by that same deadline, if after
12    consultation between government and defense counsel it is determined that a motion
13    to continue the scheduled trial date and change of plea deadline will not be filed,
14    government counsel shall notify the Court by an email to the chambers email
15    address that the case and counsel are ready to proceed to trial on the scheduled trial
16    date. The notification shall also include the estimated number of trial days needed
17    to complete the trial.
18           Dated this 26th day of October, 2018.
19
20
21
22
23
24
25
26
27
28


                                                -2-
